MEMORANDUM **
Petitioner argues that, because he entered the United States without inspection and subsequently had his status changed to that of permanent resident, he was never admitted for purposes of 8 U.S.C. § 1227(a)(2)(A)(iii) (2000). In rejecting this argument, the Board relied on its interpretation of the phrase “after admission” set out in In re Rosas-Ramirez, No. A92 125 313, 1999 WL 187054(BIA). We defer to the Board’s interpretation as a “permissible construction of the statute,” see INS v. Aguirre-Aguirre, 526 U.S. 415, 424, 119 S.Ct. 1439, 143 L.Ed.2d 590 (1999) (quoting Chevron U.S.A Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 843, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984)), and conclude that petitioner was convicted of an aggravated felony “after admission” to the United States, 8 U.S.C. § 1227(a)(2)(A)(iii) (2000). Consequently, we lack jurisdiction to consider this claim further. Flores-Miramontes v. INS, 212 F.3d 1133, 1135 (9th Cir.2000) (a “narrow exception” to “the jurisdictional bar relating to criminal removal orders” confers only “jurisdiction to determine whether jurisdiction exists”) (internal quotations and citations omitted).
Petitioner also argues that the subsequent expungement of his conviction *640eliminates it as a ground for removal. This argument is foreclosed by Murillo-Espinoza v. INS, 261 F.3d 771 (9th Cir.2001), which concluded that the Board’s interpretation of 8 U.S.C. § 1101(a)(48)(A) is entitled to deference. Id. at 774; see also Aguirre-Aguirre, 526 U.S. at 424, 119 S.Ct. 1439.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.